Citation Nr: 0942244	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, 
claimed as folliculitis.  

3.  Entitlement to service connection for a lung disorder, 
claimed as asbestosis and chronic obstructive pulmonary 
disease (COPD) as secondary to asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.

The Board notes that on the VA Form 21-526 received December 
2006, the Veteran lists the disabilities for which he was 
claiming service connection as folliculitis, asbestosis and 
COPD as secondary to asbestosis.  During the pendency of the 
Veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a claim 
includes any disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  In light of the foregoing, the Veteran's claims for 
service connection for folliculitis, asbestosis and COPD have 
been recharacterized as shown on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung 
disorder claimed as asbestosis and COPD secondary to 
asbestosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt by finding that the 
Veteran's tinnitus was incurred in service.  
2.  There is no medical evidence of record showing that the 
Veteran has a diagnosed skin disorder, to include 
folliculitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for a skin disorder, 
claimed as folliculitis, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
December 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim 
for service connection for tinnitus.  The Board acknowledges 
that the Veteran was not provided with a VA examination in 
connection with his claim for service connection for a skin 
disorder, claimed as folliculitis, but finds that an 
examination is not warranted because the Veteran's service 
treatment records do not reveal he had a chronic condition in 
service, and there is no evidence indicating that he has a 
current disability.  See 38 C.F.R. § 3.159(c)(4) (2009).  
Thus, the duties to notify and assist have been met.

Service connection 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Certain 
chronic diseases, including other organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran contends that he has tinnitus and folliculitis as 
a result of service.  He reports serving on board the U.S.S. 
Purdy as an engineman machinist mate third class, during 
which time he was exposed to acoustic trauma from the extreme 
noise generated by engines, pumps, generators and 
evaporators, as well as a dusty environment in the engine 
room.  The Veteran reports that folliculitis is chronic and 
requires constant treatment.  See VA Forms 21-4138 dated 
November 2006 and December 2007; November 2007 notice of 
disagreement.

The Veteran's service personnel records corroborate that he 
served on board the U.S.S. Purdy and his DD 214 reports that 
his duties were related to the civilian occupation of a cadet 
engineer.  The Board finds that the Veteran is competent to 
report exposure to noise during service as a result of 
working in the engine room of the U.S.S. Purdy and that he is 
competent to report the current symptomatology related to 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, either 
tinnitus/ringing in the ears or skin problems, to include 
folliculitis.  At the time of the Veteran's discharge from 
service, clinical evaluation of his ears and skin was normal 
and there were no notations related to his skin or ears made 
at that time.  See May 1955 report of medical examination.  

The post-service medical evidence of record consists of both 
VA and private treatment records.  Although the Veteran 
submitted a document that appears to have been generated at 
the VA outpatient clinic in Pasco, Florida, related to 
information on a topical medication named triamcinolone, 
which he contends he has been prescribed for folliculitis, 
there is no indication from review of the VA and private 
medical records that the Veteran has been treated for or 
diagnosed with any skin disorder, to include folliculitis.  

A treatment record from Dr. Dolgin indicates that the Veteran 
reported right ear  tinnitus in December 2006.  In an undated 
letter, Dr. Dolgin reports that after a thorough ear, nose 
and throat examination, as well as a thorough review of the 
Veteran's audiogram, he had determined that the Veteran had 
tinnitus due to noise induced trauma while in active military 
service.  In all other medical records in which tinnitus is 
mentioned, the Veteran denied having tinnitus.  See February 
2005 Pasco audiology consult note; August 2008 VA audio 
examination report.

The Board acknowledges that the Veteran's service treatment 
records are devoid of reference to complaint of, or treatment 
for, tinnitus and that only one post-service medical record, 
dated more than fifty years following the Veteran's discharge 
from service, reports complaint and diagnosis of tinnitus.  
The Board also acknowledges that the August 2008 VA examiner 
diagnosed the Veteran with "no tinnitus was reported," and 
that the opinion provided by Dr. Dolgin regarding the 
etiology of the Veteran's reported tinnitus was not supported 
by a rationale.  In light of the competent contentions raised 
by the Veteran, however, and resolving all reasonable doubt 
in his favor, service connection for tinnitus is granted.  38 
C.F.R. §§ 3.102, 3.303 (2009).

The evidence of record does not, however, support the 
Veteran's claim for service connection for a skin disorder, 
claimed as folliculitis.  The application of 38 C.F.R. § 
3.303 has an explicit condition that the Veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
Therefore, in the absence of any medical evidence showing 
that the Veteran has a current skin disorder, to include 
folliculitis, service connection is not warranted, and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).


ORDER

Service connection for tinnitus is granted.  

Service connection for a skin disorder, claimed as 
folliculitis, is denied.  


REMAND

Unfortunately, a remand is required as to the issue of 
service connection for a lung disorder claimed as asbestosis 
and COPD secondary to asbestosis.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.

The Veteran contends that he has asbestosis as a result of 
service, and COPD as a result of asbestosis.  See December 
2006 VA Form 21-526.  He reports being exposed to asbestos on 
board the U.S.S. Purdy while working in the engine room, 
where heat, humidity, boilers and headers were wrapped with 
asbestos.  The Veteran denies smoking and reports that he 
predominantly worked outside after service. See December 2006 
VA Form 21-4138.  

As noted above, the Veteran's assertions regarding his duties 
onboard the U.S.S. Purdy have been corroborated by service 
personnel records, to include his DD 214.  In the May 2007 
rating decision, the RO reported that exposure to asbestos 
during military service as an engine man machinist made was 
probable based on Navy Job Titles (Ratings) and Probability 
of Exposure by the Naval Sea Systems Command.  

Review of the service treatment records reveals that chest X-
rays taken in May 1951, September 1951, and September 1952 
were all negative; clinical evaluation of the Veteran's lungs 
and chest at the time of discharge was normal.  See special 
duty abstract and medical history; May 1955 report of medical 
examination.  

The post-service medical records reveal that an April 2001 VA 
treatment record contains an impression of asbestosis.  See 
Pasco history and physical note.  An August 2006 computed 
tomography (CT) angio chest scan report contains, in 
pertinent part, an impression of extensive pleural and 
question pericardial calcification; compatible with prior 
asbestos exposure; mild interstitial disease.  See record 
from Catholic Medical Center.  A January 2007 Pulmonary 
Function Analysis contains an interpretation of no 
obstructive lung defect indicated by the FEV1/FVC ratio; mild 
restrictive lung defect.  See record from Dr. M. Bourghli.  
Finally, the impression following a May 2007 CT scan of the 
chest with contrast was stable exam when compared to the 
previous study of June 2005.  Extensive pleural plaquing and 
nonspecific mildly prominent lymph nodes are again seen with 
no focal abnormality to suggest an aggressive lesion such as 
a malignancy.  See record from Lake Region General Hospital.  
The Board notes that the June 2005 study is not of record.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light 
of the Veteran's contentions regarding exposure to asbestos 
during service, the finding made by the RO in the May 2007 
rating decision, and the post-service medical evidence of 
record, the Board finds that a medical examination is 
necessary for the purpose of determining whether the Veteran 
has a current lung disorder that is related to service.  
Recent VA treatment records should also be obtained and the 
RO/AMC should make efforts to obtain the Veteran's complete 
records from Lakes Regional General Hospital, in particular 
the June 2005 study reported in the May 2007 CT scan of the 
chest.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain the Veteran's 
treatment records from the Pasco 
Outpatient Clinic, dated since June 2008.  

2.  The RO/AMC shall make efforts to 
obtain the Veteran's complete records 
from Lakes Regional General Hospital, in 
particular the June 2005 study reported 
in the May 2007 CT scan of the chest.  

3.  The RO/AMC shall then schedule the 
Veteran for a VA respiratory examination.  
The claims file, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be 
performed.

The examiner should identify all 
respiratory disorders found on 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury, to include any 
exposure to asbestos.  In doing so, the 
examiner should acknowledge the Veteran's 
report of a continuity of symptoms since 
service.  A rationale for any opinion 
expressed should be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


